IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

 

RIAN IMMIGRANT CENTER, INC.,
Plaintiff,

V.
C.A. No. 19-CV-11880-IT
KENNETH THOMAS CUCCINELLI II,
Senior Official Performing the Duties of the
Director, U.S. Citizenship & Immigration
Services, et al.,

Defendants.

 

hibbhtbbhtedtbids! ORDER
Upon consideration of the parties’ Joint Motion to Stay Case, and good cause being shown,
it is hereby:
ORDERED that the litigation be stayed for 90 days; and it is further
ORDERED that the parties shall meet and confer and submit a Joint Status Report on or
before February 16, 2021, regarding whether the parties have been able to resolve the litigation or
whether supplemental briefing is needed to address Department of Homeland Security v. Regents

of the University of California, 140 8. Ct. 1891 (2020).

SO ORDERED.

DATED: _/ if /7 900 , Ds Aa~ le ,

~ UNITED STATES DISTRICT JUDGE

 
